DETAILED ACTION
This office action is responsive to application 16/797,439 filed on February 21, 2020.  Claims 1-23 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on February 21, 2020 was received and has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/184,427, filed on August 1, 2008.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed applications, Application No. 14/635,626 and Application No. 12/184,427, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 9 and 19 recite that cancellation is automatically generated based on a feature of the partial area.  The Examiner has found no implicit, explicit, or inherent support for the cancellation being automatically generated based on a feature of the partial area in parent Application No. 14/635,626 or Application No. 12/184,427.  As such, this recitation constitutes new matter, and claims 9 and 19 are not entitled to the benefit of the parent application.
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains new matter not disclosed in the prior-filed application, as discussed above.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-8, 10-14, 16-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hyodo et al. (US 7,034,881).

	Consider claim 1, Hyodo et al. teaches:
	A method for processing an image in a portable terminal (camera, 1, figures 1, 2, and 11-13), the method comprising: 
	displaying a preview image from a camera sensor (“The display part 10 is an LCD for example, and a touch panel 12 with light permeability is provided over the display part 10." column 5, lines 23-25.  A moving or intermittent image captured before the release button is touched (i.e. a preview image) is displayed, column 5, lines 59-63.  Column 5, lines 12-15 and lines 41-54 detail use of an “imaging device or a CCD”.); 
	detecting a touch input on a touch screen while the preview image is displayed on the touch screen (i.e. in step 100 of figure 6 or step 160 of figure 10, column 6, lines 42-49, column 8, lines 34-36, column 9, lines 20-30); 
	in response to identifying that the touch input is a capture input (i.e. in step 100 of figure 6), capturing an image data from the camera sensor corresponding to the preview 
	in response to identifying that the touch input is a drawing input for defining a partial area of the preview image (i.e. creating the enclosed curve (46), column 9, lines 13-30), capturing an image data from the camera sensor corresponding to the partial area of the preview image (i.e. such that “the curve described by the cameraman is displayed over the image shown in the display part 10”, column 9, lines 20-30.  Figure 11 corresponds to the manual mode of figure 10.  In figure 10, the position of the designated area is determined in step 162 based on the touched area of step 160, and exposure control is performed in steps 168, 170, 172 and 174 based on the determined area, column 8, lines 30-44.); 
	displaying the captured image data corresponding to the partial area (46) on the touch screen (see figure 11, column 9, lines 20-30); and 
	in response to a storage input on the touch screen, storing the captured image data corresponding to the partial area in a memory (image memory, 32, “the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 2, and as applied to claim 1 above, Hyodo et al. further teaches receiving a cancel input on the touch screen (i.e. when the cancel button (17) is touched, column 9, lines 31-33) and again displaying a preview image on the touch screen while the preview image is currently being detected by the camera sensor 

	Consider claim 3, and as applied to claim 1 above, Hyodo et al. further teaches that the at least one processor is further configured to detected the touch input in response to a drawing input on the touch screen while displaying the preview image (A closed curve (i.e. partial area of the preview image) is formed by a touch drag input to form at least one part (46) of the view area, see figure 11, column 9, lines 20-30.).

	Consider claim 4, and as applied to claim 3 above, Hyodo et al. further teaches that the drawing input on the touch screen comprises a drawing input path that substantially encloses the partial area of the preview image (A closed curve (i.e. partial area of the preview image) is formed by a touch drag input to form at least one part (46) of the view area, see figure 11, column 9, lines 20-30.).

	Consider claim 6, and as applied to claim 1 above, Hyodo et al. further teaches that the storage input is received on the touch screen within the partial area (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 7, and as applied to claim 1 above, Hyodo et al. further teaches that a storage input is automatically generated based on a feature of the partial area (Positional information (i.e. a storage input) is automatically generated and stored based 

	Consider claim 8, and as applied to claim 2 above, Hyodo et al. further teaches that the cancel input is received on the touch screen outside of the partial area (The cancel input is performed by touching the cancel button (17) which is on the touch screen outside of the partial area, as shown in figure 11 and detailed in column 5, lines 26-34 and column 9, lines 31-33.).

	Consider claim 10, and as applied to claim 4 above, Hyodo et al. further teaches that the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image”, column 9, lines 34-37.  In order for the frame (46) to be touched “again”, the drawing input must be released from the touch screen.).

Consider claim 11, Hyodo et al. teaches:
	A portable terminal (camera, 1, figures 1, 2, and 11-13) comprising: 
	a memory (32, figure 3, column 5, lines 35-40); 
	a camera sensor (Column 5, lines 12-15 and lines 41-54 detail use of an “imaging device or a CCD”.); 
	a touch screen (“The display part 10 is an LCD for example, and a touch panel 12 with light permeability is provided over the display part 10." column 5, lines 23-25.  A 
	at least one processor (CPU, 38, column 5, line 64 through column 6, line 3) configured to control to:
	display a preview image from the camera sensor (A moving or intermittent image captured before the release button is touched (i.e. a preview image) is displayed, column 5, lines 59-63.),
	detect a touch input on a touch screen while the preview image is displayed on the touch screen (i.e. in step 100 of figure 6 or step 160 of figure 10, column 6, lines 42-49, column 8, lines 34-36, column 9, lines 20-30), 
	if the touch input is identified as a capture input (i.e. in step 100 of figure 6), capture image data from the camera sensor corresponding to the preview image (In auto mode A, image data is captured and stored in step 112 based on the touch input in step 100, figure 6, column 6, lines 42-49, column 7, lines 32-47.), 
	if the touch input is identified as a drawing input for defining a partial area (46, figure 11) of the preview image (i.e. creating the enclosed curve (46), column 9, lines 13-30), capture image data from the camera sensor corresponding to the partial area of the preview image (i.e. such that “the curve described by the cameraman is displayed over the image shown in the display part 10”, column 9, lines 20-30.  Figure 11 corresponds to the manual mode of figure 10.  In figure 10, the position of the designated area is determined in step 162 based on the touched area of step 160, and exposure control is performed in steps 168, 170, 172 and 174 based on the determined area, column 8, lines 30-44.), 

	in response to a storage input on the touch screen, store the captured image data corresponding to the partial area in the memory (image memory, 32, “the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 12, and as applied to claim 11 above, Hyodo et al. further teaches receiving a cancel input on the touch screen (i.e. when the cancel button (17) is touched, column 9, lines 31-33) and again displaying a preview image on the touch screen while the preview image is currently being detected by the camera sensor (Column 5, lines 59-63 details that images are captured and displayed before the release button (20) is touched.).

	Consider claim 13, and as applied to claim 11 above, Hyodo et al. further teaches that the at least one processor is further configured to detected the touch input in response to a drawing input on the touch screen while displaying the preview image (A closed curve (i.e. partial area of the preview image) is formed by a touch drag input to form at least one part (46) of the view area, see figure 11, column 9, lines 20-30.).

	Consider claim 14, and as applied to claim 13 above, Hyodo et al. further teaches that the drawing input on the touch screen comprises a drawing input path that substantially encloses the partial area of the preview image (A closed curve (i.e. partial 

	Consider claim 16, and as applied to claim 11 above, Hyodo et al. further teaches that the storage input is received on the touch screen within the partial area (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 17, and as applied to claim 11 above, Hyodo et al. further teaches that a storage input is automatically generated based on a feature of the partial area (Positional information (i.e. a storage input) is automatically generated and stored based upon the area enclosed with the frame 46 (i.e. based on a feature of the partial area), column 9, lines 20-42.).

	Consider claim 18, and as applied to claim 12 above, Hyodo et al. further teaches that the cancel input is received on the touch screen outside of the partial area (The cancel input is performed by touching the cancel button (17) which is on the touch screen outside of the partial area, as shown in figure 11 and detailed in column 5, lines 26-34 and column 9, lines 31-33.).

	Consider claim 20, and as applied to claim 11 above, Hyodo et al. further teaches that the camera sensor includes a digital signal processor (A signal processing 

	Consider claim 21, and as applied to claim 14 above, Hyodo et al. further teaches that	the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image”, column 9, lines 34-37.  In order for the frame (46) to be touched “again”, the drawing input must be released from the touch screen.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyodo et al. in view of Oshiyama et al. (US 2002/0113796).

	Consider claims 5 and 15, and as applied to claims 3 and 13 above, Hyodo et al. teaches displaying the preview image, and storing the partial area of the preview image according to a drawing input, as detailed in column 9, lines 20-38, figure 11.
	However, Hyodo et al. does not explicitly teach that the drawing input on the touch screen comprises a touch path that bisects the preview image from an edge of the preview image to another edge of the preview image, and wherein at least one of the bisected preview image portions comprises the partial area.
	Oshiyama et al. similarly teaches dividing an image into a plurality of image sections (see paragraphs 0002 and 0089), and selecting divided partial areas (paragraph 0090).
	However, in addition to the teachings of Hyodo et al., Oshiyama et al. teaches that if a path of the drawing input input bisects the image from an edge to an edge, at least one of the bisected preview image portions comprises the partial area (See paragraphs 0097 and 0098, figures 8 and 9.  A user divides an image by drawing a division line across it, and the divided images are individually selected.).
. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 22 and 23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18 and 19 of prior U.S. Patent No. 10,719,207. This is a statutory double patenting rejection.
	Claim 22 is the same as claim 18 of US 10,719,207.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 14-17 of U.S. Patent No. 10,719,207 in view of Hyodo et al. (US 7,034,881).  

	Consider claim 1, claim 1 of US 10,719,207 teaches (in parentheses):
	A method for processing an image in a portable terminal, the method comprising (A method for processing an image in a portable terminal, the method comprising): 
	displaying a preview image from a camera sensor (displaying a preview image from a camera sensor); 
	detecting a touch input on a touch screen while the preview image is displayed on the touch screen (detecting a touch input on a touch screen while the preview image is displayed on the touch screen); 

	displaying the captured image data corresponding to the partial area on the touch screen (displaying the captured image data corresponding to the partial area on the touch screen); and 
	in response to a storage input on the touch screen, storing the captured image data corresponding to the partial area in a memory (in response to a storage input on the touch screen, storing the captured image data corresponding to the partial area in a memory).
	However, claim 1 or US 10,719,207 does not explicitly teach that in response to identifying that the touch input is a capture input, capturing an image data from the camera sensor corresponding to the preview image.
	Hyodo et al. similarly teaches a method for processing an image in a portable terminal (camera, 1, figures 1, 2, and 11-13), the method comprising: 
	displaying a preview image from a camera sensor (“The display part 10 is an LCD for example, and a touch panel 12 with light permeability is provided over the display part 10." column 5, lines 23-25.  A moving or intermittent image captured before the release button is touched (i.e. a preview image) is displayed, column 5, lines 59-63.  Column 5, lines 12-15 and lines 41-54 detail use of an “imaging device or a CCD”.); 

	in response to identifying that the touch input is a drawing input for defining a partial area of the preview image (i.e. creating the enclosed curve (46), column 9, lines 13-30), capturing an image data from the camera sensor corresponding to the partial area of the preview image (i.e. such that “the curve described by the cameraman is displayed over the image shown in the display part 10”, column 9, lines 20-30.  Figure 11 corresponds to the manual mode of figure 10.  In figure 10, the position of the designated area is determined in step 162 based on the touched area of step 160, and exposure control is performed in steps 168, 170, 172 and 174 based on the determined area, column 8, lines 30-44.); 
	displaying the captured image data corresponding to the partial area (46) on the touch screen (see figure 11, column 9, lines 20-30); and 
	in response to a storage input on the touch screen, storing the captured image data corresponding to the partial area in a memory (image memory, 32, “the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).
	However, Hyodo et al. additionally teaches that in response to identifying that the touch input is a capture input (i.e. in step 100 of figure 6), capturing an image data from the camera sensor corresponding to the preview image (In auto mode A, image data is captured and stored in step 112 based on the touch input in step 100, figure 6, column 6, lines 42-49, column 7, lines 32-47.).


	Consider claim 2, claim 2 of US 10,719,207 teaches:
	receiving a cancel input on the touch screen and again displaying the preview image on the touch screen while the preview image is currently being detected by the camera sensor (receiving a cancel input on the touch screen and again displaying the preview image on the touch screen while the preview image is currently being detected by the camera sensor).

	Consider claim 3, claim 4 of US 10,719,207 teaches:
	the touch input comprises a drawing input on the touch screen while displaying the preview image (the touch input comprises a drawing input on the touch screen while displaying the preview image).

	Consider claim 4, claim 5 of US 10,719,207 teaches: 
	the drawing input on the touch screen comprises a drawing input path that substantially encloses the partial area of the preview image (the drawing input on the 

	Consider claim 5, claim 6 of US 10,719,207 teaches:
	the drawing input on the touch screen comprises a touch path that bisects the preview image from an edge of the preview image to another edge of the preview image, and wherein at least one of the bisected preview image portions comprises the partial area (the drawing input on the touch screen comprises a touch path that bisects the preview image from an edge of the preview image to another edge of the preview image, and wherein at least one of the bisected preview image portions comprises the partial area).

	Consider claim 6, claim 7 of US 10,719,207 teaches:
	the storage input is received on the touch screen within the partial area (the storage input is received on the touch screen within the partial area).

	Consider claim 7, claim 8 of US 10,719,207 teaches:
	a storage input is automatically generated based on a feature of the partial area (a storage input is automatically generated based on a feature of the partial area).

	Consider claim 8, claim 3 of US 10,719,207 teaches:
	the cancel input is received on the touch screen outside of the partial area (the cancel input is received on the touch screen outside of the partial area).

	Consider claim 10, claim 5 of US 10,719,207 does not explicitly teach that the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen.
	Hyodo et al. further teaches that the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image”, column 9, lines 34-37.  In order for the frame (46) to be touched “again”, the drawing input must be released from the touch screen.).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the method taught by claim 5 of US 10,719,207 include having the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen as taught by Hyodo et al. for the benefit of providing a portable terminal that works simply to record an image (Hyodo et al., column 1, lines 49-55).

	Consider claim 11, claim 9 of US 10,719,207 teaches:
	A portable terminal comprising: a memory; a camera sensor; a touch screen; and at least one processor configured to control to (A portable terminal comprising: a memory; a camera sensor; a touch screen; and at least one processor configured to control to):
	display a preview image from the camera sensor (display a preview image from the camera sensor);

	if the touch input is identified as a drawing input for defining a partial area of the preview image, capture image data from the camera sensor corresponding to the partial area of the preview image (if the touch input is identified as a drawing input for defining a partial area of the preview image, capture image data from the camera sensor corresponding to the partial area of the preview image in response to the drawing input being released from the touch screen), 
	display the captured image data corresponding to the partial area on the touch screen (display the captured image data corresponding to the partial area on the touch screen), and 
	in response to a storage input on the touch screen, store the captured image data corresponding to the partial area in the memory (in response to a storage input on the touch screen, store the captured image data corresponding to the partial area in the memory).
	However, claim 1 or US 10,719,207 does not explicitly teach that in response to identifying that the touch input is a capture input, capturing an image data from the camera sensor corresponding to the preview image.
	Hyodo et al. similarly teaches a method for processing an image in a portable terminal (camera, 1, figures 1, 2, and 11-13), the method comprising: 
	displaying a preview image from a camera sensor (“The display part 10 is an LCD for example, and a touch panel 12 with light permeability is provided over the 
	detecting a touch input on a touch screen while the preview image is displayed on the touch screen (i.e. in step 100 of figure 6 or step 160 of figure 10, column 6, lines 42-49, column 8, lines 34-36, column 9, lines 20-30);  
	in response to identifying that the touch input is a drawing input for defining a partial area of the preview image (i.e. creating the enclosed curve (46), column 9, lines 13-30), capturing an image data from the camera sensor corresponding to the partial area of the preview image (i.e. such that “the curve described by the cameraman is displayed over the image shown in the display part 10”, column 9, lines 20-30.  Figure 11 corresponds to the manual mode of figure 10.  In figure 10, the position of the designated area is determined in step 162 based on the touched area of step 160, and exposure control is performed in steps 168, 170, 172 and 174 based on the determined area, column 8, lines 30-44.); 
	displaying the captured image data corresponding to the partial area (46) on the touch screen (see figure 11, column 9, lines 20-30); and 
	in response to a storage input on the touch screen, storing the captured image data corresponding to the partial area in a memory (image memory, 32, “the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).
	However, Hyodo et al. additionally teaches that in response to identifying that the touch input is a capture input (i.e. in step 100 of figure 6), capturing an image data from 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the method taught by claim 1 of US 10,719,207 include in response to identifying that the touch input is a capture input, capturing an image data from the camera sensor corresponding to the preview image as taught by Hyodo et al. for the benefit of providing a portable terminal that works simply to record an image (Hyodo et al., column 1, lines 49-55).

	Consider claim 12, claim 10 of US 10,719,207 teaches:
	the at least one processor is further configured to control to receive a cancel input on the touch screen and again display the preview image on the touch screen while the preview image is currently being detected by the camera sensor (the at least one processor is further configured to control to receive a cancel input on the touch screen and again display the preview image on the touch screen while the preview image is currently being detected by the camera sensor).

	Consider claim 13, claim 12 of US 10,719,207 teaches:
	the at least one processor is further configured to detect the touch input in response to a drawing input on the touch screen while displaying the preview image (the at least one processor is further configured to detect the touch input in response to a drawing input on the touch screen while displaying the preview image).

	Consider claim 14, claim 13 of US 10,719,207 teaches:
	the drawing input on the touch screen comprises a drawing input path that substantially encloses the partial area of the preview image (the drawing input on the touch screen comprises a drawing input path that substantially encloses the partial area of the preview image).

	Consider claim 15, claim 14 of US 10,719,207 teaches:
	the drawing input on the touch screen comprises a touch path that bisects the preview image from an edge of the preview image to another edge of the preview image, and wherein at least one of the bisected preview image portions comprises the partial area (the drawing input on the touch screen comprises a touch path that bisects the preview image from an edge of the preview image to another edge of the preview image, and wherein at least one of the bisected preview image portions comprises the partial area).
	
	Consider claim 16, claim 15 of US 10,719,207 teaches:
	the storage input is received on the touch screen within the partial area (the storage input is received on the touch screen within the partial area).

	Consider claim 17, claim 16 of US 10,719,207 teaches:
	a storage input is automatically generated based on a feature of the partial area (a storage input is automatically generated based on a feature of the partial area).

	Consider claim 18, claim 11 of US 10,719,207 teaches:
	the cancel input is received on the touch screen outside of the partial area (the cancel input is received on the touch screen outside of the partial area).

	Consider claim 20, claim 17 of US 10,719,207 teaches:
	the camera sensor includes a Digital Signal Processor (the camera sensor includes Digital Signal Processor).

	Consider claim 21, claim 13 of US 10,719,207 does not explicitly teach that the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen.
	Hyodo et al. further teaches that the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image”, column 9, lines 34-37.  In order for the frame (46) to be touched “again”, the drawing input must be released from the touch screen.).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the method taught by claim 13 of US 10,719,207 include having the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen as taught by Hyodo et al. for the benefit of providing a portable terminal that works simply to record an image (Hyodo et al., column 1, lines 49-55).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner notes that the recitations in claims 9 and 19 are new matter, and are thus not entitled to the benefit claims of the prior applications, as discussed previously herein.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claims 9 and 19, the prior art of record does not teach nor reasonably suggest that cancellation is automatically generated based on a feature of the partial area, in combination with the other elements recited in the parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696